DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on July 24, 2020, is acknowledged.
Cancellation of claims 1-17 has been entered.
Claims 18-38 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 27-31 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (JP 56-120066 A).
Regarding claim 27, Adachi discloses a method of operating a lamp (10) comprising using a temperature sensor (11) integrated into a socket (4) adjacent a pinch-sealed end portion (Fig. 7) of the lamp to measure temperature of an end portion of the lamp.
The recitation “operating a germicidal UV amalgam lamp” is considered an intended used recitation. It has been held that a recitation with respect to the manner in which a claimed element is intended to be employed does not differentiate the claimed element from a prior art structure satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 29, Adachi discloses a method comprising selecting a lamp starting voltage or a lamp starting frequency dependent upon the temperature measured by the temperature sensor (Page 2, Column 2, right bottom paragraph, through Page 3, Column 1).
Regarding claim 30, Adachi discloses a method comprising measuring the temperature with the temperature sensor before starting the lamp (Page 2, Column 2, right bottom paragraph, through Page 3, Column 1).
Regarding claim 31, Adachi discloses a method comprising not starting the lamp when the temperature measured by the temperature sensor is outside of a predetermined range or when the temperature sensor is unable to measure the temperature (Page 2, Column 2, right bottom paragraph, through Page 3, Column 1).
Regarding claim 38, Adachi discloses a method comprising controlling electric power supplied to the lamp dependent upon the temperature measured by the temperature sensor (Page 2, Column 2, right bottom paragraph, through Page 3, Column 1).

Allowable Subject Matter
Claims 18-26 are allowed over the prior art of record.
Claims 32-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 18, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 18, and specifically comprising the 
Regarding claim(s) 19-26, claim(s) 19-26 is/are allowable for the reasons given in claim 18 because of its/their dependency status from claim 18.
Regarding claim(s) 32, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 32, and specifically comprising the limitation of terminating operation of the lamp if the temperature measured by temperature sensor is above a predetermined threshold value.
Regarding claim(s) 33-34, claim(s) 33-34 is/are allowable for the reasons given in claim 32 because of its/their dependency status from claim 32.
Regarding claim(s) 35, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 35, and specifically comprising the limitation of a lamp controller to estimate an amalgam temperature of the lamp based upon the temperature measured by temperature sensor.
Regarding claim(s) 36-37, claim(s) 36-37 is/are allowable for the reasons given in claim 35 because of its/their dependency status from claim 35.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879